Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 5/7/2021.

As filed, claims 26-35 are pending; claims 36-39 are withdrawn; and claims 1-25 are cancelled.


Terminal Disclaimer
The terminal disclaimer filed on 5/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,624,201; 10,640,491; and 10,093,657 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/7/2021, with respect to claims 26-35, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 26-35 by conflicting U.S. Patent No. 9,624,201; 10,640,491; and 10,093,657 is withdrawn filing and approval of the abovementioned terminal disclaimer.

The claim objection of claims 32 and 34 is withdrawn per amendments/remarks. 

Election/Restrictions
Claims 26-35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 36-39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I), pharmaceutical composition thereof or a method of treatment via the compound thereof.
The compound of instant formula (I), pharmaceutical composition thereof or the method of treatment via the compound thereof were previously found to be free of prior art; i.e. novel and non-obvious in parent application No. 15/102,315 (which is now U.S. Patent No. 9,624,201).  Accordingly, the compounds, pharmaceutical composition thereof or a method of treatment via the compound thereof in the instant application are also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-39 are allowed.
Claims 1-25 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626